DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16, 18-21, 23-24, 26—29 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Independent claims 16 and 24 are and rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a stem identifier, comprising: at least one processor, receiving a query vector corresponding to a query stem; compare the query vector and a plurality of target vectors in a vector space, each of the plurality of target vectors corresponding to a plurality of stems. The limitation of a stem identifier comprising a processor receiving and comparing , as drafted, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “comprising a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, receiving a query vector and comparing it to a plurality of target vectors in the context of this claim encompasses the user manually compare the relation of each stem vector to a plurality of target vectors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform receiving a query vector and comparing it to a plurality of target vectors. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing based on objects) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both receiving and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 18-21, 23, 26—29 and 31 are rejected because these dependent claims do not provide any additional limitation to overcome the 101 rejection.



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-31 rejected on the ground of no statutory double patenting as being unpatentable over claim 1-28 of U.S. Patent No. US 10997986 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the broader version of the claims of the cited patent US 10997986 B2 with obvious wording variations.

Patent No. US 10997986 B2
Instant
1. A method of identifying at least one audio content item among a plurality of target audio content items, comprising: determining a target acoustic feature vector of each of the plurality of target audio content items in a first vector space; mapping each target acoustic feature vector from the first vector space to a second vector space, wherein the second vector space has a lower dimension than the first vector space; determining a query acoustic feature vector of a query audio content item in the second vector space; comparing the query acoustic feature vector and the plurality of target acoustic feature vectors in the second vector space; identifying, based on the comparison, at least one audio content item in the plurality of target audio content items that is related to the query audio content item; and wherein each audio content item comprises a subset of a plurality of music stems comprised in a music track.
2. The method of claim 1, wherein a distance between the acoustic feature vectors of related audio content items is less in the second vector space than in the first vector space.
3. The method of claim 1, wherein mapping the target acoustic feature vectors comprises using a mapping function determined using a machine learning algorithm.
4. The method of claim 3, wherein the mapping function is determined using a Siamese neural network.
5. The method of claim 3, wherein the mapping function is determined using at least two reference acoustic feature vectors in the first vector space as inputs to the machine learning algorithm, wherein first and second reference acoustic feature vectors are determined from media content items from a first music track.
6. The method of claim 5, wherein the mapping function is determined iteratively, such that the distance between the first and second reference acoustic feature vectors in the second vector space is reduced at each iteration.
7. The method of claim 5, wherein the mapping function is determined using a third reference acoustic feature vector as a further input to the machine learning algorithm, wherein the third acoustic feature vector is determined from a media content item not from the first music track.
8. The method of claim 7, wherein the mapping function is determined iteratively, such that the distance between the first and third reference acoustic feature vectors in the second vector space is increased at each iteration.
9. The method of claim 1, wherein comparing the acoustic feature vectors comprises determining a distance between the query acoustic feature vector and each target acoustic feature vector in the second vector space.
10. The method of claim 1, wherein identifying at least one audio content item in the plurality of target audio content items that is related to the query audio content item comprises identifying the target acoustic feature vector having the smallest distance to the query acoustic feature vector in the second vector space.
11. The method of claim 1, wherein a music stem represents at least one instrumental or vocal stem of a music track.
12. The method of claim 1, wherein the query audio content item comprises either a single stem or a mixture of stems.
13. The method of claim 1, wherein target audio content items that are related to the query audio content item are audio content items from the same music track as the query audio content item.
14. The method of claim 1, wherein target audio content items that are related to the query audio content item are audio content items that are complementary to the query audio content item.
15. A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors cause the one or more processors to perform: determining a target acoustic feature vector of each of the plurality of target audio content items in a first vector space; mapping each target acoustic feature vector from the first vector space to a second vector space, wherein the second vector space has a lower dimension than the first vector space; determining a query acoustic feature vector of a query audio content item in the second vector space; comparing the query acoustic feature vector and the plurality of target acoustic feature vectors in the second vector space; identifying, based on the comparison, at least one audio content item in the plurality of target audio content items that is related to the query audio content item; and wherein each audio content item comprises a subset of a plurality of music stems comprised in a music track.
16. The non-transitory computer-readable medium of claim 15, wherein a distance between the acoustic feature vectors of related audio content items is less in the second vector space than in the first vector space.
17. The non-transitory computer-readable medium of claim 15, wherein mapping the target acoustic feature vectors comprises using a mapping function determined using a machine learning algorithm.
18. The non-transitory computer-readable medium of claim 17, wherein the mapping function is determined using a Siamese neural network.
19. The non-transitory computer-readable medium of claim 17, wherein the mapping function is determined using at least two reference acoustic feature vectors in the first vector space as inputs to the machine learning algorithm, wherein first and second reference acoustic feature vectors are determined from media content items from a first music track.
20. The non-transitory computer-readable medium of claim 19, wherein the mapping function is determined iteratively, such that the distance between the first and second reference acoustic feature vectors in the second vector space is reduced at each iteration.
21. The non-transitory computer-readable medium of claim 19, wherein the mapping function is determined using a third reference acoustic feature vector as a further input to the machine learning algorithm, wherein the third acoustic feature vector is determined from a media content item not from the first music track.
22. The non-transitory computer-readable medium of claim 21, wherein the mapping function is determined iteratively, such that the distance between the first and third reference acoustic feature vectors in the second vector space is increased at each iteration.
23. The non-transitory computer-readable medium of claim 15, wherein comparing the acoustic feature vectors comprises determining a distance between the query acoustic feature vector and each target acoustic feature vector in the second vector space.
24. The non-transitory computer-readable medium of claim 15, wherein identifying at least one audio content item in the plurality of target audio content items that is related to the query audio content item comprises identifying the target acoustic feature vector having the smallest distance to the query acoustic feature vector in the second vector space.
25. The non-transitory computer-readable medium of claim 15, wherein a music stem represents at least one instrumental or vocal stem of a music track.
26. The non-transitory computer-readable medium of claim 15, wherein the query audio content item comprises either a single stem or a mixture of stems.
27. The non-transitory computer-readable medium of claim 15, wherein target audio content items that are related to the query audio content item are audio content items from the same music track as the query audio content item.
28. The non-transitory computer-readable medium of claim 15, wherein target audio content items that are related to the query audio content item are audio content items that are complementary to the query audio content item.
16. A stem identifier, comprising: at least one processor; at least one memory storing instructions which when executed by the at least one processor cause the at least one processor to: receive a query vector corresponding to a query stem; compare the query vector and a plurality of target vectors in a vector space, each of the plurality of target vectors corresponding to a plurality of stems; and output, based on the comparison, a plurality of stem identifications.
17. The stem identifier according to claim 16, wherein the at least one memory further stores instructions which when executed by the at least one processor cause the at least one processor to: receive a target input audio type; and generate an ordered list of stem identifications, each stem identification including a stem identifier and a corresponding likelihood value indicating a probability a stem corresponding to the stem identifier is a match for the query stem and the target input type, wherein the ordered list of stem identifications is the plurality of stem identifications.
18. The stem identifier according to claim 16, wherein the at least one memory further stores instructions which when executed by the at least one processor cause the at least one processor to: obtain the corresponding likelihood value by computing each distance between the query vector and each vector in the vector space.
19. The stem identifier according to claim 18, wherein the at least one memory further stores instructions which when executed by the at least one processor cause the at least one processor to: determine a predetermined number of vectors in the vector space closest to the query vector based on each computed distance.
20. The stem identifier according to claim 19, wherein the at least one memory further stores instructions which when executed by the at least one processor cause the at least one processor to: normalize the distance as: 1−distance(D)/max_distance, where max_distance corresponds to a maximum possible distance in a given space using a given distance metric.
21. The stem identifier according to claim 20, wherein the given space is an N-dimensional hypercube and the distance metric is a Euclidean distance, wherein N is an integer.
22. The stem identifier according to claim 16, wherein the at least one memory further stores instructions which when executed by the at least one processor cause the at least one processor to: iteratively train a mapping function to reduce a distance between a plurality of complementary stems and to increase a distance of non-complementary stems.
23. The stem identifier of claim 16, wherein the query stem represents an instrumental stem or a vocal stem.
24. A method of identifying audio stems, comprising: receiving a query vector corresponding to a query stem; comparing the query vector and a plurality of target vectors in a vector space, each of the plurality of target vectors corresponding to a plurality of stems; and outputting, based on the comparison, a plurality of stem identifications.
25. The method according to claim 24, further comprising: receiving a target input audio type; and generating an ordered list of stem identifications, each stem identification including a stem identifier and a corresponding likelihood value indicating a probability a stem corresponding to the stem identifier is a match for the query stem and the target input type, wherein the ordered list of stem identifications is the plurality of stem identifications.
26. The method according to claim 24, further comprising: obtaining the corresponding likelihood value includes: computing each distance between the query vector and each vector in the vector space.
27. The method according to claim 26, further comprising: determining a predetermined number of vectors in the vector space closest to the query vector based on each computed distance.
28. The method according to claim 27, further comprising: normalizing the distance as: 1−distance(D)/max_distance, where max_distance corresponds to a maximum possible distance in a given space using a given distance metric.
29. The method according to claim 28, wherein the given space is an N-dimensional hypercube and the distance metric is a Euclidean distance, wherein N is an integer.
30. The method according to claim 24, further comprising: iteratively training a mapping function to reduce a distance between a plurality of complementary stems and to increase a distance of non-complementary stems.
31. The method of claim 24, wherein the query stem represents an instrumental stem or a vocal stem.



Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Brenner (US 20190318060 A1).
Regarding claims 16 and 24, Brenner discloses: 
at least one processor (Brenner, ¶ [0152]: “at least one processor (central processing unit, CPU)”); 
at least one memory storing instructions which when executed by the at least one processor cause the at least one processor to (Brenner, ¶ [0152]: “storage devices, such as disk drives, optical storage devices, and solid-state storage devices such as random-access memory (“RAM”) or read-only memory (“ROM”), as well as removable media devices, memory cards, flash cards, etc.”): receive a query vector corresponding to a query stem (Brenner, ¶ [0055-0056]: “ query fingerprint database for candidate matches”)
compare the query vector and a plurality of target vectors in a vector space, each of the plurality of target vectors corresponding to a plurality of stems (Brenner, ¶ [0147]: “comparing the one or more fingerprints to data in the media content database(s), and identifying the one or more segments of media content based in part on the fingerprint(s) matching the data in the media content database(s)”); and 
output (Brenner, ¶ [0153]: “one output device (e.g., a display device, printer, or speaker)”), based on the comparison, a plurality of stem identifications (Brenner, Fig. 13, ¶ [0147]: “comparing the one or more fingerprints to data in the media content database(s), and identifying the one or more segments of media content based in part on the fingerprint(s) matching the data in the media content database(s)”) .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner (US 20190318060 A1), in view of McNaboe (US 20100199833 A1) and further in view of Walther (WO 2016189307 A1).
Regarding claims 17 and 25, Brenner discloses all the limitations of claims 16 and 24 respectively.
Brenner, further discloses the at least one memory further stores instructions which when executed by the at least one processor cause the at least one processor (Brenner, ¶ [0152]: “storage devices, such as disk drives, optical storage devices, and solid-state storage devices such as random-access memory (“RAM”) or read-only memory (“ROM”), as well as removable media devices, memory cards, flash cards, etc.”) to: 
receive a target type (Brenner, Fig. 3, ¶ [0034]: “Uploads may include audio files (such as FLAC, WAV, .mp3) and optional data (such as track lists generated by DJ software)”); 
the ordered list of stem identifications is the plurality of stem identifications (Brenner, .¶ [0023]: “ results listing on a Web page that the user is able to view via a browser …showing the identified media content”).
However, Brenner fails to teach a stem identifier.
In an analogous field of endeavor, McNaboe (US 20100199833 A1) discloses a stem identifier (McNaboe, ¶ [0021]: “a unique stem identifier, primary instrumentation of the stem (e.g. guitar, drums, vocals)”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine McNaboe with Brenner to provide a way to identify primary instruments for creating a new digital music based on an assembly of various preexisting instrument sounds.
However, the combination of Brenner and McNaboe fails to disclose generating an ordered list of stem identifications, where each stem identification including a stem identifier; a corresponding likelihood value indicating a probability a stem corresponding to the stem identifier is a match for the query stem and the target input type; the ordered list of stem identifications is the plurality of stem identifications.
In an analogous field of endeavor, Walther (WO 20160189307 A1) discloses generating an ordered list of stem identifications (Walther, page 29, lines 29-30), each stem identification including a stem identifier (Walther, page 29, lines 29-30: “detect copyright infringements of these stems in other musical works”)  and 
a corresponding likelihood value indicating a probability a stem corresponding to the stem identifier is a match for the query stem (Walther, Fig. 5, page 29, lines 29-37, where a "musical work", i.e. a partially composed song, is analyzed to determine whether it contains pre-defined stems from the stem database using "the same pre-processing, spectrogram creation, and key-point data extraction steps as those listed for the songs in the first example embodiment, and calculates time-varying likeness scores in the same way ...", where the "time-varying likeness scores" correspond to the probability vectors, i.e. relevance value, i.e. ranking. The "likeness score" is the probability of similarity) .
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Walther to the combination of Brenner and McNaboe to provide a way to identify primary instruments for creating a new digital music based on an assembly of various preexisting instrument sounds.

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner (US 20190318060 A1), and further in view of Walther (WO 2016189307 A1).
Regarding claims 18 and 26, Brenner discloses all the limitations of claims 16 and 24 respectively.
Brenner, further discloses a memory, wherein 
the at least one memory further stores instructions (Brenner, ¶ [0152]). 
However, Brenner fails to obtain the corresponding likelihood value by computing each distance between the query vector and each vector in the vector space.
In an analogous field of endeavor, Walther discloses obtaining the corresponding likelihood value by computing each distance between the query vector and each vector in the vector space (Walther, Fig. 5, page 29, lines 29-37).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine  Walther with Brenner to provide a probability value between a search of the fingerprints.



Allowable Subject Matter
Claims 19 -23 and 27-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and once the 101 rejection and non-statutory double patenting rejection are overcome.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654